DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 08/10/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al. (Andersson; US 2018/0233048)..
As per claim 1, Andersson teaches a method (1) for warning road users (2) about vehicles (3), the method comprising the following steps: 
A. surroundings monitoring (4) for a running vehicle (3) (surrounding monitoring around a running vehicle using one or more sensors; see e.g. para. [0004] and [0013-16]); 
B. situation detection (5) for the road users (2) in the surroundings (6) of the running vehicle (3) (detecting position and/or velocity of the road user in surrounding of the vehicle; see e.g. steps 602-603, FIG. 6); 
C. ascertainment of probable paths of movement (7) of the running vehicle (3) and the road users (2) (predicting future path of the vehicle and future path or position, with a probability [see e.g. para. 0055], of the road user; see e.g. para. [0053] and steps 601-604, FIG. 6, wherein the future path of the vehicle is also based on probability i.e. it is very likely that the vehicle is going to be present at an intersection at t2; see e.g. FIG. 2); 
D. ascertainment of an impending hazard situation (8) (estimating a probability of collision to occur; see e.g. para. [0119-120]); and 
E. if an impending hazard situation (8) is ascertained, audible warning (9) in and around the running vehicle (3) (warning the driver and the road user; see e.g. para. [0130]).
As per claim 2, the method (1) for warning road users (2) about vehicles (3) according to Claim 1 as taught by Andersson, wherein a warning (9) is issued if at least one other road user (2) is detected (as discussed in analysis of merits of claim 1, the warning is generated if at least one road user is detected and probability of collision exceeds a threshold; see e.g. para. [0128-130]).
As per claim 3, the method (1) for warning road users (2) about vehicles (3) according to Claim 2 as taught by Andersson, wherein a warning (9) is issued if at least one other road user (2) is detected within a critical range (10) (the warning is generated if at least one road user is detected within a certain distance with certain probability, see e.g. para. [0128-130] and para. [0090]). 
As per claim 4, the method (1) for warning road users (2) about vehicles (3) according to Claim 2 as taught by Andersson, wherein a warning (9) is issued if the probable path of movement (7) of at least one other road user (2) will cross the path of movement (7) of the running vehicle (3) (as discussed in analysis of merits of claim 1, a warning is generated if probable path of vehicle and position of the road user overlap; see e.g. para. [0090-92]).
As per claim 8, it is interpreted and rejected as claim 1, wherein the vehicle and the road user move in a ground based manner (see e.g. para. [0126]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as applied to claim 1 above, and further in view of Roth (Roth; DE 102018222003).
As per claim 5, the method (1) for warning road users (2) about vehicles (3) according to Claim 1 as taught by Andersson, wherein Andersson does not teach that the warning (9) is adjusted to suit the type of the detected other road user (2). 
Roth, however, teaches warning is adjusted to suit the type of detected other road user (adjusting warning sound based on different road user; see e.g. para. [0038-39] and [0084]). Andersson and Roth are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving traffic safety as suggested by Roth (see e.g. para. [0008]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson, as applied to claim 1 above, and further in view of Horii et al. (Horii; US 2020/0283021).
As per claim 6, the method (1) for warning road users (2) about vehicles (3) according to Claim 1, except the claimed subject matter wherein the intensity of the warning (9) is adjusted to suit the hazard situation (8) using the following steps: F. rating the dangerousness of the hazard situation (8); G. intensity control for the warning (9) by means of volume adjustment and/or adjustment of the sound to suit the hazard situation (8).
Horii, however, teaches intensity of warning is adjusted to suit hazard situation using the following steps: F. rating dangerousness of the hazard situation; G. intensity control for the warning by means of volume adjustment and/or adjustment of the sound to suit the hazard situation (different levels hazard levels are associated with different audible warning levels, and warnings are generated based which warning level the vehicle is currently in with increase audible volume and increased light emission intensities at increase hazard level; see e.g. para. [0046]). Similarly, it would have been obvious to one of ordinary skill in the art to different intensity levels for different hazard situations in the disclosed system of Andersson. 
Andersson and Horii are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving traffic safety.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Horii, as applied to claim 6 above, and further in view of Udo et al. (Udo; DE 102019214004) and Perkins (Perkins; US 2011/0199199).
As per claim 7, the method (1) for warning road users (2) about vehicles (3) according to Claim 6, wherein Andersson and Horii teach the intensity of the warning (9) is adjusted to suit the other road users (2) using the following steps to be warned, J. reinforcement of the warning (9) by means of combination with a light signal (12) (as discussed in analysis of merits of claim 6, Horii; para. [0046]),  but fail to teach using the following steps: H. rating the attentiveness of the other road user (2); I. reinforcement of the warning (9) by means of directional sound (11); K. reinforcement of the warning (9) by means of a spoken warning (13).
Udo, however, teaches rating the attentiveness of other road user (determining degree of attention; see e.g. para. [0014]), wherein a warning single is adjusted based on the degree of attention. Andersson, Horii and Udo are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for improving safety as suggested by Udo (see e.g. para. [0003]). 
Andersson, Horii and Udo do not teach I. reinforcement of the warning (9) by means of directional sound (11); K. reinforcement of the warning (9) by means of a spoken warning (13).
Perkins, however, teaches reinforcement of warning by means of directional sound (generating and providing sonic signals in a certain direction; see e.g. para. [0013]) and reinforcement of warning by means of a spoken warning (providing a spoken warning; see e.g. para. [0021]). Andersson, Horii, Udo and Perkins are in same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of minimizing noise pollution as suggested by Perkins (see e.g. para. [0015]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688